DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s claims filed 09/04/2020. 
Claims 1-20 are pending and have been examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14 and 20, each of the claims recites “wherein the information indicative of the location of the mobile computing device is received from. . . .” However, nowhere in claims 14 or 20 (or the claims from which they respectively depend) is an indication given that a location of a mobile computing device is received (rather, the claims receive locations of a mobile delivery device). It is unclear from the claims as to whether the claims are intending to recite an additional step of receiving a location of the mobile computing device, or whether the claims are intending to clarify the source of the location of the mobile delivery device which was previously received in the claim. Since one of ordinary skill in the art would not understand which of these two is intended to be claimed, one of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention, and claims 14 and 20 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 7-20 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception into something significantly more than the judicial exception itself. If they do not, the claims are not directed towards eligible subject matter under 35 U.S.C. § 101.
Regarding independent claims 7 and 17 the claims are directed to one of the four statutory categories (each is directed to a process). The claimed invention of independent claims 7 and 17 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 7 and 17, as a whole, recite the following limitations:
receiving. . .  a request to update the location of a mobile delivery receptacle; (claim 1, 17; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would receive a request to update the location of a given mobile delivery receptacle in performing commercial shipment services for customers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could receive this information.)
receiving, from the user, user credentials; (claim 1, 17; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would receive user credentials in performing commercial shipment services for customers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could receive this information.)
identifying a unique identifier for a mobile delivery receptacle associated with the user credentials; (claim 1; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would identify unique identifiers for delivery receptacles associated with user credentials in performing commercial shipment services for customers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could perform this identify step)
receiving, from the user, information indicative of a location of the mobile delivery receptacle; (claim 1, 17; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would receive information indicative of a location of a mobile delivery receptacle in performing commercial shipment services for customers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could receive this information.)
generating. . .  instructions for delivering an item to the mobile delivery receptacle based on the received location information; (claim 1, 17; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would generate instructions for delivery an item to a delivery location based on received location information in performing commercial shipment services for customers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could generate these instructions)
and dispatching a delivery resource to the mobile delivery device according to the routing instructions. (claim 1, 17; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would dispatch delivery resources according to routing instructions in performing commercial shipment services for customers)
. . . storing: a plurality of unique identifiers for mobile delivery receptacles; associations between the plurality of unique identifiers and a plurality of user credentials; and location information for the mobile delivery receptacles; (claim 17; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would store this information in performing commercial shipment services for customers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could store this information)
query the memory to determine a unique identifier for associated with the received user credentials; (claim 17; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would determine identifiers associated with user credentials in performing commercial shipment services for customers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could search stored information to determine an identifier associated with credentials)
update, in the memory, the location of the mobile delivery receptacle associated with the received user credentials; (claim 17; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would update locations of delivery receptacles in performing commercial shipment services for customers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could update this information in memory)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
in a processor (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a memory (claim 17; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a user interface configured to (claim 17; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a processor configured to: (claim 17; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 7 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. 
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 7 and 17 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 8-16, and 18-20, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claim 8:
receiving, from the user, the unique identifier for the mobile delivery receptacle. 
The broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would receive unique identifiers for delivery receptacles associated with user credentials in performing commercial shipment services for customers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could perform this receiving step. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 9:
confirming, in a processor, based on receiving the unique identifier from the user, the user's request to update the location of the mobile delivery receptacle.
The broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would confirm requests to update locations of receptacles based on receiving identifiers in performing commercial shipment services for customers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could perform this confirming step. Regarding the use of the processor, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 10:
wherein receiving, from the user, the unique identifier comprises receiving an image of the unique identifier located on the mobile delivery receptacle.
The receiving step further recites one or more abstract ideas for the reasons outlined above. Regarding the use of the mobile device to capture an image, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.  
Claim 11:
wherein receiving, from the user, the unique identifier comprises receiving information indicative of scanning the unique identifier located on the mobile delivery receptacle.
The receiving step further recites one or more abstract ideas for the reasons outlined above. Regarding the use of the mobile device to scan an identifier, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.  
 Claim 12:
identifying delivery resource to deliver the item to the mobile computing device based on the location information;
determining a delivery route from the location of the delivery resource to the location of the mobile delivery receptacle;
and sending the delivery route to the identified delivery resource.
The broadest reasonable interpretation of the identifying, determining, and sending steps recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would identify delivery resources based on delivery location information, determine routes to the locations, and send these routes to resources in performing commercial shipment services for customers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could perform the identifying and determining steps. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
 Claim 13:
wherein the request to update the location of the mobile delivery receptacle is received from a user's mobile computing device.
Regarding the use of the mobile device to receive the request, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.  
Claim 14:
wherein the information indicative of the location of the mobile computing device is received from a location circuit of the user's mobile computing device.
Regarding the use of the mobile device to receive the location, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.  
Claim 15:
 wherein the information indicative of the location of the mobile delivery device corresponds with a current location of the mobile delivery device.
 This limitation merely alters the location data used, and therefore further recites the one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.  
Claim 16:
 wherein the information indicative of the location of the mobile delivery device corresponds to a future location of the mobile delivery device.
 This limitation merely alters the location data used, and therefore further recites the one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.  
Claim 18:
 wherein the user interface is further configured to receive, from the user, the unique identifier for the mobile delivery receptacle.
The broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would receive unique identifiers for delivery receptacles associated with user credentials in performing commercial shipment services for customers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could perform this receiving step. Regarding the use of the user interface, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 19:
wherein the user interface is further configured to receive, from the user, an image of the unique identifier located on the mobile delivery receptacle.
The receiving step further recites one or more abstract ideas for the reasons outlined above. Regarding the use of the mobile device to capture an image, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the use of the user interface, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 20:
 wherein the user interface is provided on a user's mobile computing device,
wherein the request to update the location of the mobile delivery receptacle is received from the user's mobile computing device,
wherein the information indicative of the location of the mobile computing device is received from a location circuit of the user's mobile computing device.
Regarding the use of the mobile device, location circuit, and user interface, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 8-16, and 18-20, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-9, 13, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Habbaba et al. (U.S. PG Pub. NO. 20190311327; hereinafter "Habbaba").
As per claim 7, Habbaba teaches:
A method of delivering an item to a mobile delivery receptacle, the method comprising:
Habbaba teaches a system and method for delivering a package to an unattended vehicle (a mobile delivery receptacle). (Habbaba: abstract)
receiving, in a processor, a request to update the location of a mobile delivery receptacle;
Habbaba teaches a delivery service system 102 which may comprise a processor. (Habbaba: paragraphs [0032, 52-60], Fig. 1, 6) Habbaba further teaches that the system may receive a request to deliver an item to a future location of the unattended vehicle (a request to update the location of the mobile delivery receptacle). (Habbaba: paragraph [0022, 33-35])  
receiving, from the user, user credentials;
Habbaba teaches that the system may receive user credentials from the customer in the form of a customer name, contact information, or account identifier. (Habbaba: paragraphs [0033-35])
identifying a unique identifier for a mobile delivery receptacle associated with the user credentials;
Habbaba teaches that the system may identify a vehicle identifier associated with the customer credentials. (Habbaba: paragraphs [0033-35])
receiving, from the user, information indicative of a location of the mobile delivery receptacle;
Habbaba teaches that the system may receive location information from the user indicative of a location of the mobile delivery receptacle. (Habbaba: paragraphs [0022, 33-35])
generating, in a processor, routing instructions for delivering an item to the mobile delivery receptacle based on the received location information;
Habbaba teaches one or more processing devices used to implement the system. (Habbaba: paragraphs [0052-60], Fig. 1, 6) Habbaba further teaches that instructions including a route to the location of the vehicle may be generated and provided to a delivery resource (a driver of a delivery vehicle). (Habbaba: paragraphs [0019, 37-38, 44-45])
and dispatching a delivery resource to the mobile delivery device according to the routing instructions.
 Habbaba teaches one or more processing devices used to implement the system. (Habbaba: paragraphs [0052-60], Fig. 1, 6) Habbaba further teaches that instructions including a route to the location of the vehicle may be generated and provided to a delivery resource (a driver of a delivery vehicle). (Habbaba: paragraphs [0019, 37-38, 44-45]) 
As per claim 8, Habbaba teaches all of the limitations of claim 7, as outlined above, and further teaches:
receiving, from the user, the unique identifier for the mobile delivery receptacle.
 Habbaba teaches that the system may identify a vehicle identifier associated with the customer credentials which has been received from the user. (Habbaba: paragraphs [0033-35])
As per claim 9, Habbaba teaches all of the limitations of claim 8, as outlined above, and further teaches:
confirming, in a processor, based on receiving the unique identifier from the user, the user's request to update the location of the mobile delivery receptacle.
 Habbaba further teaches that the location of the vehicle may be confirmed based on the received information in the order. (Habbaba: paragraph [0022])
As per claim 13, Habbaba teaches all of the limitations of claim 7, as outlined above, and further teaches:
 wherein the request to update the location of the mobile delivery receptacle is received from a user's mobile computing device.
 Habbaba teaches that a user may place an order online via an ordering system 112 which may comprise a computing device. (Habbaba: paragraphs [0022, 33, 88], Fig. 1, 6)
As per claim 16, Habbaba teaches all of the limitations of claim 7, as outlined above, and further teaches:
wherein the information indicative of the location of the mobile delivery device corresponds to a future location of the mobile delivery device.
 Habbaba teaches that the system may receive location information from the user indicative of a location of the mobile delivery receptacle, wherein the location information may comprise a current location or future location of the vehicle. (Habbaba: paragraphs [0022, 24, 33-35, 40])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Soundararajan et al. (U.S. PG Pub. No. 20160117934; hereinafter "Sound") in view of HaHabbaba.
As per claim 1, Sound teaches:
A mobile delivery receptacle comprising:
Sound teaches a mobile delivery receptacle. (Sound: paragraphs [0072-74], Fig. 7, abstract)
a housing having an internal volume configured to store an item therein;
Sound further teaches a door on the receptacle that allows a package to be stored within the receptacle. (Sound: paragraph [0072], Fig. 7)
a mount coupled to the housing, the mount configured to attach the housing to a mobile object;
 Sound teaches that the receptacle may be affixed (mounted and attached) to wheels and therefore teaches a mount coupled to the housing which is configured to attach the housing to a mobile object. (Sound: paragraph [0073], Fig. 7)
Sound does not appear to explicitly teach:
a computer readable code located thereon, the computer readable code comprising unique identifier information;
 Habbaba, however, teaches that a barcode may be presented on a receiving vehicle which displays information for identifying the receiving vehicle. (Habbaba: paragraph [0016]) Habbaba teaches combining the above elements with the teachings of Sound for the benefit of providing significant and valuable options for delivery to an unattended vehicle and for providing extreme convenience of delivery to a vehicle without the need to establish the location of the vehicle ahead of time or even allowing the vehicle to change locations after an order is placed or is out for delivery. (Habbaba:  paragraph [0030]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Habbaba with the teachings of Sound to achieve the aforementioned benefits.
Sound in view of Habbaba further teaches:
a sensor coupled to the housing, the sensor configured to communicate the unique identifier information to a delivery resource;
Sound teaches an IR transmitter which may be a bluetooth beacon (a sensor) which may communicate information to a delivery resource. (Sound: paragraph [0037, 44-45]) Habbaba teaches that an RFID transmitter on a receiving vehicle may broadcast identification information to a delivery resource delivering a package to the vehicle. (Habbaba: paragraphs [0015-16, 42, 47], Fig. 3) The motivation to combine Habbaba persists.
and a locking mechanism configured to prevent unauthorized access into the interior of the housing.
 Sound further teaches that the receptacle may comprise a locking mechanism for locking the item into the interior of the receptacle. (Sound: paragraph [0101])
As per claim 2, Sound in view of Habbaba teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the sensor comprises a passive sensor configured to reflect a signal in response to an interrogation signal from the delivery resource.
 Sound teaches that the sensor may comprise a bluetooth beacon transmitter which passively responds to signal received from a transmitter of the mobile delivery device, or may be an active sensor which initiates the communication with the delivery device. (Sound: paragraphs [0037, 44-45, 76-77])
As per claim 3, Sound in view of Habbaba teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the sensor comprises an active sensor configured to broadcast the unique identifier information to the delivery resource.
 Sound teaches that the sensor may comprise a bluetooth beacon transmitter which passively responds to signal received from a transmitter of the mobile delivery device, or may be an active sensor which initiates the communication with the delivery device. (Sound: paragraphs [0037, 44-45, 76-77]) Habbaba teaches that an RFID transmitter on a receiving vehicle may broadcast identification information to a delivery resource delivering a package to the vehicle. (Habbaba: paragraphs [0015-16, 42, 47], Fig. 3) The motivation to combine Habbaba persists.
As per claim 4, Sound in view of Habbaba teaches all of the limitations of claim 3, as outlined above, and further teaches:
wherein the active sensor is further configured to receive a confirmation signal from the delivery resource, and to unlock the locking mechanism in response to the confirmation signal.
 Sound teaches an IR transmitter which may be a bluetooth beacon (a sensor) which may communicate information to a delivery resource. (Sound: paragraph [0037, 44-45]) Habbaba teaches that an RFID transmitter on a receiving vehicle may broadcast identification information to a delivery resource delivering a package to the vehicle. (Habbaba: paragraphs [0015-16, 42, 47], Fig. 3) The motivation to combine Habbaba persists.
As per claim 5, Sound in view of Habbaba teaches all of the limitations of claim 1, as outlined above, and further teaches:
further comprising a processor in communication with the sensor, wherein the processor is configured to connect to a vehicle via a wireless short range communication protocol.
 Sound teaches an IR transmitter which may be a bluetooth beacon (a sensor communicating over a short range communication protocol) which may communicate information to a delivery resource. (Sound: paragraph [0037, 44-45]) Sound further teaches that each element in the system may comprise a computer which comprises a processor. (Sound: paragraph [0025], Fig. 1)
As per claim 6, Sound in view of Habbaba teaches all of the limitations of claim 5, as outlined above, and further teaches:
wherein the processor is further configured to communicate information indicative of the connection with the vehicle to the delivery resource.
 Sound teaches an IR transmitter which may be a bluetooth beacon (a sensor communicating over a short range communication protocol) which may communicate information to a delivery resource. (Sound: paragraph [0037, 44-45]) Sound further teaches that each element in the system may comprise a computer which comprises a processor. (Sound: paragraph [0025], Fig. 1) Habbaba teaches that the receiving vehicle and the delivery vehicle may mutually authenticate each other and therefore teaches that the processor may communicate information indicative of the connection with the vehicle to the delivery resource.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Habbaba in view of Walsh et al. (U.S. PG Pub. No. 20180121872; hereinafter "Walsh").
As per claim 10, Habbaba teaches all of the limitations of claim 8, as outlined above. With respect to the following limitation:
wherein receiving, from the user, the unique identifier comprises receiving an image of the unique identifier located on the mobile delivery receptacle.
 Habbaba further teaches that the vehicle may display one or more QR codes indicating the identification information of the vehicle. (Habbaba: paragraph [0015-16]) Habbaba, however, does not appear to teach that the user takes an image of this code to indicate that the vehicle is the delivery location.
Walsh, however, teaches that a user may indicate a delivery location for a given package by scanning an identifier on the receptacle which sends an identifier of the receptacle to a central system. (Walsh: paragraphs [0061, 70,107, 122-123, 130-134], Fig. 6A) It can be seen that each element is taught by either Habbaba or by Walsh. Receiving the unique identifier of the receptacle via a scan, rather than a user input, does not affect the normal functioning of the elements of the claim which are taught by Habbaba. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Walsh with the teachings of Habbaba, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 11, Habbaba teaches all of the limitations of claim 8, as outlined above. With respect to the following limitation:
 wherein receiving, from the user, the unique identifier comprises receiving information indicative of scanning the unique identifier located on the mobile delivery receptacle.
 Habbaba further teaches that the vehicle may display one or more QR codes indicating the identification information of the vehicle. (Habbaba: paragraph [0015-16]) Habbaba, however, does not appear to teach that the user scans this code to indicate that the vehicle is the delivery location.
Walsh, however, teaches that a user may indicate a delivery location for a given package by scanning an identifier on the receptacle which sends an identifier of the receptacle to a central system. (Walsh: paragraphs [0061, 70,107, 122-123, 130-134], Fig. 6A) It can be seen that each element is taught by either Habbaba or by Walsh. Receiving the unique identifier of the receptacle via a scan, rather than a user input, does not affect the normal functioning of the elements of the claim which are taught by Habbaba. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Walsh with the teachings of Habbaba, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Habbaba in view of Liu (U.S. PG Pub. No. 20180075688; hereinafter "Liu").
As per claim 12, Habbaba teaches all of the limitations of claim 7, as outlined above, and further teaches:
identifying delivery resource to deliver the item to the mobile computing device based on the location information;
 Habbaba teaches one or more processing devices used to implement the system. (Habbaba: paragraphs [0052-60], Fig. 1, 6) Habbaba further teaches that instructions including a route to the location of the vehicle may be generated and provided to a delivery resource (a driver of a delivery vehicle) and a vehicle may be selected and dispatched to the location via the delivery route. (Habbaba: paragraphs [0019, 37-38, 44-45])
With respect to the following limitation:
determining a delivery route from the location of the delivery resource to the location of the mobile delivery receptacle;
 Habbaba teaches one or more processing devices used to implement the system. (Habbaba: paragraphs [0052-60], Fig. 1, 6) Habbaba further teaches that instructions including a route to the location of the vehicle may be generated and provided to a delivery resource (a driver of a delivery vehicle) and a vehicle may be selected and dispatched to the location via the delivery route. (Habbaba: paragraphs [0019, 37-38, 44-45])
To the extent that Habbaba does not explicitly teach that the route is determined and then sent to the delivery resource, Liu teaches this element. Liu teaches that a dispatching device may determine a route to a delivery receptacle and may send this route to a vehicle which follows the route to drop off a shipment at the receptacle. (Liu: paragraphs [0052, 62], Fig. 2) It can be seen that each element is taught by either Habbaba or by Liu. Determining the route at a central device and then transmitting it to the delivery resource does not affect the normal functioning of the elements of the claim which are taught by Habbaba. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Liu with the teachings of Habbaba, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Habbaba in view of Liu further teaches:
and sending the delivery route to the identified delivery resource.
 Habbaba teaches one or more processing devices used to implement the system. (Habbaba: paragraphs [0052-60], Fig. 1, 6) Habbaba further teaches that instructions including a route to the location of the vehicle may be generated and provided to a delivery resource (a driver of a delivery vehicle) and a vehicle may be selected and dispatched to the location via the delivery route. (Habbaba: paragraphs [0019, 37-38, 44-45]) Liu teaches that a dispatching device may determine a route to a delivery receptacle and may send this route to a vehicle which follows the route to drop off a shipment at the receptacle. (Liu: paragraphs [0052, 62], Fig. 2) The motivation to combine Liu persists.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Habbaba in view of Beaurepaire et al. (U.S. PG Pub. No. 20160189098; hereinafter "Beau").
As per claim 14, Habbaba teaches all of the limitations of claim 13, as outlined above. Habbaba does not appear to explicitly teach:
wherein the information indicative of the location of the mobile computing device is received from a location circuit of the user's mobile computing device.
 Beau, however, teaches that a user device may transmit its current location to a central system which may use this location to determine the location of a delivery vehicle to which a user's shipment should be delivered. (Beau: paragraphs [0035, 38], Fig. 1) Beau teaches combining the above elements with the teachings of Habbaba for the benefit of solving the problem of inconvenience and time consumption in the art of shipping by providing a solution that allows the receiving of delivery of items by using vehicles. (Beau: paragraphs [0031-32]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Beau with the teachings of Habbaba to achieve the aforementioned benefits.
As per claim 15, Habbaba teaches all of the limitations of claim 13, as outlined above. Habbaba does not appear to explicitly teach:
 wherein the information indicative of the location of the mobile delivery device corresponds with a current location of the mobile delivery device.
 Beau, however, teaches that a user device may transmit its current location to a central system which may use this location to determine the location of a delivery vehicle to which a user's shipment should be delivered. (Beau: paragraphs [0035, 38], Fig. 1) Beau teaches combining the above elements with the teachings of Habbaba for the benefit of solving the problem of inconvenience and time consumption in the art of shipping by providing a solution that allows the receiving of delivery of items by using vehicles. (Beau: paragraphs [0031-32]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Beau with the teachings of Habbaba to achieve the aforementioned benefits.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Habbaba in view of Suzuki et al. (U.S. PG Pub. No. 20190283536; hereinafter "Suzuki").
 As per claim 17, Habbaba teaches:
A system for delivering an item, the system comprising:
Habbaba teaches a system and method for delivering a package to an unattended vehicle (a mobile delivery receptacle). (Habbaba: abstract)
a memory storing:
 Habbaba teaches the implementation of the system and method via one or more devices which may comprise a memory which stores instructions which, when executed by a processor, performs the functions of the system. (Habbaba: paragraphs [0052-60], Fig. 6)
With respect to the following limitation:
a plurality of unique identifiers for mobile delivery receptacles;
 Habbaba teaches that the system may receive both user credentials in the form of a user account identifier and identifiers for mobile delivery receptacles in the form of one or more vehicle identifiers. (Habbaba: paragraphs [0033-35])
To the extent that Habbaba does not explicitly teach that the identifiers for the vehicle are stored in association with user credentials and location information for the vehicle, Suzuki teaches this element. Suzuki teaches, in the context of delivering one or more items to a user's vehicle, that a database may be maintained which relates user identifiers, vehicle identifiers, vehicle location information, qr code information, article information, and the method for accommodating the article in the vehicle. (Suzuki: paragraphs [0055-57], Figs. 12, 13) It can be seen that each element is taught by either Habbaba or Suzuki. Storing this information in association with the user's credentials does not affect the normal functioning of the elements of the claim which are taught by Habbaba. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Suzuki with the teachings of Habbaba, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Habbaba in view of Suzuki further teaches:
associations between the plurality of unique identifiers and a plurality of user credentials;
Habbaba teaches that the system may receive both user credentials in the form of a user account identifier and identifiers for mobile delivery receptacles in the form of one or more vehicle identifiers. (Habbaba: paragraphs [0033-35]) Suzuki teaches, in the context of delivering one or more items to a user's vehicle, that a database may be maintained which relates user identifiers, vehicle identifiers, vehicle location information, qr code information, article information, and the method for accommodating the article in the vehicle. (Suzuki: paragraphs [0055-57], Figs. 12, 13)  The motivation to combine Suzuki persists.
and location information for the mobile delivery receptacles;
Habbaba teaches that the system may receive both user credentials in the form of a user account identifier and identifiers for mobile delivery receptacles in the form of one or more vehicle identifiers. (Habbaba: paragraphs [0033-35]) Suzuki teaches, in the context of delivering one or more items to a user's vehicle, that a database may be maintained which relates user identifiers, vehicle identifiers, vehicle location information, qr code information, article information, and the method for accommodating the article in the vehicle. (Suzuki: paragraphs [0055-57], Figs. 12, 13)  The motivation to combine Suzuki persists.
a user interface configured to receive, from a user: a request to update the location of a mobile delivery receptacle;
Habbaba teaches a delivery service system 102 which may comprise a processor. (Habbaba: paragraphs [0032, 52-60], Fig. 1, 6) Habbaba further teaches that the system may receive a request to deliver an item to a future location of the unattended vehicle (a request to update the location of the mobile delivery receptacle). (Habbaba: paragraph [0022, 33-35]) Habbaba teaches that a user may place an order online via an ordering system 112 which may comprise a computing device. (Habbaba: paragraphs [0022, 33, 88], Fig. 1, 6)
the user's user credentials;
Habbaba teaches that the system may receive user credentials from the customer in the form of a customer name, contact information, or account identifier. (Habbaba: paragraphs [0033-35])
and information indicative of a location of the user's mobile delivery receptacle
Habbaba teaches that the system may receive location information from the user indicative of a location of the mobile delivery receptacle. (Habbaba: paragraphs [0022, 33-35])
a processor configured to: query the memory to determine a unique identifier for associated with the received user credentials;
Habbaba teaches the implementation of the system and method via one or more devices which may comprise a memory which stores instructions which, when executed by a processor, performs the functions of the system. (Habbaba: paragraphs [0052-60], Fig. 6) Suzuki further teaches that a system may query the database to retrieve a one or more unique identifiers associated with the received user credentials. (Suzuki: paragraphs [0042-47]) The motivation to combine Suzuki persists.
update, in the memory, the location of the mobile delivery receptacle associated with the received user credentials;
Habbaba teaches that the system may receive location information from the user indicative of a location of the mobile delivery receptacle. (Habbaba: paragraphs [0022, 33-35]) Suzuki further teaches that the system may update the location of the vehicle in a database which associates the user credentials with the vehicle location. (Suzuki: paragraphs [0043, 56-57]) The motivation to combine Suzuki persists.  
generate routing instructions for delivering an item to the mobile delivery receptacle based on the updated location information;
Habbaba teaches that the system may receive location information from the user indicative of a location of the mobile delivery receptacle. (Habbaba: paragraphs [0022, 33-35]) Suzuki further teaches that the system may update the location of the vehicle in a database which associates the user credentials with the vehicle location. (Suzuki: paragraphs [0043, 56-57]) The motivation to combine Suzuki persists. Habbaba teaches one or more processing devices used to implement the system. (Habbaba: paragraphs [0052-60], Fig. 1, 6) Habbaba further teaches that instructions including a route to the location of the vehicle may be generated and provided to a delivery resource (a driver of a delivery vehicle). (Habbaba: paragraphs [0019, 37-38, 44-45])   
and dispatch a delivery resource to deliver the item to the mobile delivery device according to the routing instructions.
 Habbaba teaches one or more processing devices used to implement the system. (Habbaba: paragraphs [0052-60], Fig. 1, 6) Habbaba further teaches that instructions including a route to the location of the vehicle may be generated and provided to a delivery resource (a driver of a delivery vehicle). (Habbaba: paragraphs [0019, 37-38, 44-45])
As per claim 18, Habbaba in view of Suzuki teaches all of the limitations of claim 17, as outlined above, and further teaches:
wherein the user interface is further configured to receive, from the user, the unique identifier for the mobile delivery receptacle.
 Habbaba teaches that the system may receive both user credentials in the form of a user account identifier and identifiers for mobile delivery receptacles in the form of one or more vehicle identifiers. (Habbaba: paragraphs [0033-35])
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Habbaba in view of Suzuki further in view of Walsh.
As per claim 19, Habbaba in view of Suzuki teaches all of the limitations of claim 18, as outlined above. With respect to the following limitation:
 wherein the user interface is further configured to receive, from the user, an image of the unique identifier located on the mobile delivery receptacle.
 Habbaba further teaches that the vehicle may display one or more QR codes indicating the identification information of the vehicle. (Habbaba: paragraph [0015-16]) Habbaba, however, does not appear to teach that the user scans this code to indicate that the vehicle is the delivery location.
Walsh, however, teaches that a user may indicate a delivery location for a given package by scanning an identifier on the receptacle which sends an identifier of the receptacle to a central system. (Walsh: paragraphs [0061, 70,107, 122-123, 130-134], Fig. 6A) It can be seen that each element is taught by either Habbaba or by Walsh. Receiving the unique identifier of the receptacle via a scan, rather than a user input, does not affect the normal functioning of the elements of the claim which are taught by Habbaba. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Walsh with the teachings of Habbaba, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Habbaba in view of Suzuki further in view of Beau.
As per claim 20, Habbaba in view of Suzuki teaches all of the limitations of claim 17, as outlined above, and further teaches:
wherein the user interface is provided on a user's mobile computing device,
Habbaba teaches a delivery service system 102 which may comprise a processor. (Habbaba: paragraphs [0032, 52-60], Fig. 1, 6) Habbaba further teaches that the system may receive a request to deliver an item to a future location of the unattended vehicle (a request to update the location of the mobile delivery receptacle). (Habbaba: paragraph [0022, 33-35]) Habbaba teaches that a user may place an order online via an ordering system 112 which may comprise a computing device. (Habbaba: paragraphs [0022, 33, 88], Fig. 1, 6)
wherein the request to update the location of the mobile delivery receptacle is received from the user's mobile computing device,
Habbaba teaches a delivery service system 102 which may comprise a processor. (Habbaba: paragraphs [0032, 52-60], Fig. 1, 6) Habbaba further teaches that the system may receive a request to deliver an item to a future location of the unattended vehicle (a request to update the location of the mobile delivery receptacle). (Habbaba: paragraph [0022, 33-35]) Habbaba teaches that a user may place an order online via an ordering system 112 which may comprise a computing device. (Habbaba: paragraphs [0022, 33, 88], Fig. 1, 6)
Habbaba in view of Suzuki does not appear to explicitly teach:
wherein the information indicative of the location of the mobile computing device is received from a location circuit of the user's mobile computing device.
Beau, however, teaches that a user device may transmit its current location to a central system which may use this location to determine the location of a delivery vehicle to which a user's shipment should be delivered. (Beau: paragraphs [0035, 38], Fig. 1) Beau teaches combining the above elements with the teachings of Habbaba in view of Liu for the benefit of solving the problem of inconvenience and time consumption in the art of shipping by providing a solution that allows the receiving of delivery of items by using vehicles. (Beau: paragraphs [0031-32]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Beau with the teachings of Habbaba in view of Liu to achieve the aforementioned benefits.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628